


110 HCON 227 IH: Expressing the sense of Congress that

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 227
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Ms. Zoe Lofgren of
			 California submitted the following concurrent resolution; which was
			 referred to the Committee on Education and
			 Labor
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  secondary schools should consider starting school after 9:00 in the
		  morning.
	
	
		Whereas scientific studies indicate that adolescents
			 experience hormonal changes that keep them awake at night;
		Whereas most secondary schools begin classes at 7:30 or
			 earlier in the morning;
		Whereas most teen crime occurs between 3:00 and 6:00 in
			 the afternoon and a later start would result in a later school day;
		Whereas many adolescents who do not get enough sleep are
			 more likely to be depressed, tardy, absent from school, involved in a car
			 crash, and obese; and
		Whereas many adolescents do not get enough sleep to
			 realize their full academic potential: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 secondary schools should begin classes after 9:00 in the morning.
		
